48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kermit Lamar BLACK, Jr., Plaintiff--Appellant,v.Marvin RUNYON, Postmaster General, Defendant--Appellee.
No. 94-2416.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 2, 1995.

Kermit Lamar Black, Jr., Appellant pro se.  James Michael Sullivan, Asst. U.S. Atty., Charlotte, NC, for appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint filed pursuant to the Rehabilitation Act, 29 U.S.C.A. Sec. 794 (West Supp.1994).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Black v. Runyon, No. CA-93-40 (W.D.N.C. Oct. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED